Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable for a replacement heel pedestal system comprising: 
a top plate; wherein said top plate comprises one or more lights, which are powered by one or more power sources, such that when said one or more power sources are turned on said one or more lights are illuminated; and 
wherein said top plate is configured to replace an original equipment heel plate of a drum foot pedal.
Claim 1 of the current application is a continuation of 16,792,075, which is patented as 10,861,426, and is slightly broader.  Claim 1 of the parent claim cites a wiring harness for connecting the lights in the heel pedestal system for the drum foot pedal.  The closest related disclosure for claim 1 is the applicants own prior patents, also including 10,607,582. The next closest prior art is to a heel pedestal system suggested Takegawa (U. S. Patent 7,179,978), that could be configured to replace an original equipment heel plate of a drum foot pedal. Another related prior art is Lombardi (U. S. Patent 6,359,205), which could be configured to replace an original equipment heel plate of a drum foot pedal. These top plates of these pedestals do not comprise more or more lights powered by one or more power sources.  Claim 1 is considered non-obvious with respect to the closest related prior art. 
Claims 2-19 are allowable for dependence on the allowable independent claim and for the citation of further distinguishing subject matter.
Claim 20 relates to the subject matter of claim 1, cites essentially all the additional imitations of claims 2-19. Claim 20 is considered non-obvious with respect to the closest related prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        August 27, 2021